Title: Robert Charles to Pennsylvania Assembly Committee of Correspondence, 16 February 1756
From: Charles, Robert
To: Pennsylvania Assembly Committee of Correspondence


Each October from 1751 through 1756 Franklin was appointed to the committee to correspond with the Assembly agents in England. In addition to representing the Assembly in the continuing dispute with the Proprietors, the agents often responded to inquiries from British officials seeking information about the province. Thus, the King’s ministers turned to them in considering ways of drawing non-British settlers in the colonies into the war plans for 1756. Alarmed at the protest he knew would arise to measures tending to perpetuate rather than dissolve the “foreignness” of the Germans in Pennsylvania, agent Robert Charles informed the Committee of Correspondence of the proposals. The letter from which the following is an extract, together with its enclosures, may have been among those read in the Assembly on May 25, 1756.
 
[Golden Square, February 16, 1756]
The Earl of Loudon, a Nobleman of amiable Qualifications, and of great Character as an Officer, is appointed to command in Chief in America: I hope, under his Lordship’s Direction, Matters will be put on a proper Footing for the Security of the Colonies; and your Province cannot do any thing more acceptable here, or pursue a wiser Measure for its own Interest, than by strengthening his Lordship’s Hands in carrying on the Service of the Crown.
The Parliament have likewise voted a Sum for raising an American Regiment of 4000 Men; and as it is proposed to get foreign Protestants from the great Numbers of Germans who are amongst you, to enlist and mix in this Corps, a Proposal has been made for the Employment of some foreign Officers; two Schemes on this Subject have been communicated to the Agents for North-America, whereof, and of my Observations thereon, I herewith send Copies. The Ministry are determined to carry this Measure into Execution, and for this End a Bill is now before Parliament, to enable His Majesty to grant Commissions to the foreign Officers who shall be employed in this Regiment; to which, considering the present Situation of Affairs in America, and the exposed State of your Colony, and some of the Southern Ones, I did not think it prudent to give any farther Opposition.
